UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1222


CLARK PHILOGENE,

                    Plaintiff - Appellant,

             v.

DATA NETWORKS, INC.,

                    Defendant - Appellee,

             and

BRYAN HENNESSY; CRYSTAL RAY; TRINA COLIE,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-01318-PWG)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clark Philogene, Appellant Pro Se. Jason Matthew Branciforte, Brandon Robert Mita,
LITTLER MENDELSON PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clark Philogene appeals the district court’s order dismissing with prejudice,

pursuant to Fed. R. Civ. P. 12(b)(1), (6), Philogene’s amended civil complaint against his

former employer, Data Networks, Inc. In his amended complaint, Philogene alleged

racial and national origin discrimination, hostile work environment, and retaliation

claims, all in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 2012 & Supp. 2017). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Philogene v. Data Networks, Inc., No. 8:17-cv-01318-PWG (D. Md. filed Feb. 21, 2018

& entered Feb. 22, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2